DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.
Status of Claims
	Claim(s) 1-3 & 5-11 are pending in the application. Claim 4 has been canceled. Claim(s) 12-15 have been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2015/0013898) in view of Needham (US 5571435)
As Per Claim 1, Kato discloses a method for resistance welding of two fiber-composite components to give a fiber-composite structure [abstract], the method comprising: 
arranging conductive fibers [Fig. 2, #4; Par. 16; “…a protrusion part having a shape of a projection is formed on a joining portion of the composite materials including a thermoplastic resin and carbon fibers…”; as detailed further in the claim limitation, applicant defines “conductive fibers” as being carbon fibers] within a jointing region of the two fiber-composite components [Fig. 2, #1 and 1’; Par. 16 “…a protrusion part having a shape of a projection is formed on a joining portion of the composite materials including a thermoplastic resin and carbon fibers…”], such that the conductive fibers [Fig. 2, #4] are arranged between the fiber-composite components [Fig. 2, #1 & #1’] and the fiber-composite components [Fig. 2, #1 & #1’] are arranged on opposite sides of the jointing region [Par. 19; “…a protrusion part having a shape of a projection is formed on a joining portion of the composite materials…”; the prior art details that the protrusion part is part of the joining portion, in which as clearly seen in Fig. 2, both composite materials (1 & 1’) are arranged opposite of], where each conductive fiber [Fig. 2, #4] comprises a carbon fiber [Par. 16; “…a protrusion part having a shape of a projection is formed on a joining portion of the composite materials including a thermoplastic resin and carbon fibers…”]; 
 passing an electric current through the conductive fibers [Fig. 2, #4] to heat the jointing region to a welding temperature [Claim 1; “…a step in which a current is applied to a joining portion including the protrusion part to generate heat….”] and melt the fiber-composite components in the jointing 
 hardening the jointing region to bond the two fiber-composite components [Fig. 2, #1 & #1’] by way of the jointing region to give the fiber-composite structure. [Par. 79; “…Thereafter, the current application is stopped, and the composite materials are kept being pressed until the joined portion cools sufficiently. The thermoplastic resins are solidified and the protrusion part has become substantially flat. Thus, a shaped product (joint body) in which the composite materials A and B are joined to each other is obtained…”]
Kato does not disclose a carbon fiber with an electrically insulating coating. 
Needham, much like Kato, pertains to improved article of manufacture for joining two or more plastic materials by welding. [abstract] 
Needham discloses a carbon fiber with an electrically insulating coating.  [Col. 1, Lines 43-47“…The meltable layer of plastic material beneficially serves as an insulator between these parallel electrical pathways. Advantageously encasing the fiber winding is a meltable coating or sheath of plastic material which may be the same as or different than the first plastic material….”]
Needham discloses the benefits of the electrically insulating coating in that it protects the integrity of the fiber windings and prevents shorting of the fiber windings during welding. [Col. 3, Lines 25-30]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the carbon fiber as taught by Kato in view of the electrically insulating coating as taught by Needham to further include a carbon fiber with an electrically insulating coating to prevent shorting of the fiber windings during welding. [Col. 3, Lines 25-30]
As Per Claim 2, Kato discloses the fiber-composite components [Fig. 2, #1 & #1’] are placed in contact with one another at a jointing area [Fig. 2, #4; the reference clearly defines the area at which the protrusion with carbon fibers are located as being a part of the jointing area], which is within the jointing region. [Par. 80; “…Where there are a plurality of protrusion parts on a surface of the composite material A, the composite materials are joined to each other at multiple points using the plurality of protrusion parts as a joining portion…”]
As Per Claim 3, Kato discloses where at least a proportion of the conductive fibers [Fig. 2, #4] is arranged in the jointing area between the two fiber-composite components. [Fig. 2, #1 & #1’; Par. 16; “…a protrusion part having a shape of a projection is formed on a joining portion of the composite materials including a thermoplastic resin and carbon fibers…”]
As Per Claim 5, Kato discloses pressing of the two fiber-composite components [Fig. 1, #1 & #1’] against one another. [Claim 3; “…the fixing of the composite materials is conducted by pressing the composite materials with electrodes…”]
As Per Claim 6, Kato discloses where the conductive fibers [Fig. 1, #4] are arranged in a form of at least one or more of bundles, tapes, mats, woven fabrics, non-woven fabrics, laid scrims and individual fibers. [Par. 39; “…In the case of the continuous fiber, examples of the form include a unidirectional base material constituted by unidirectionally aligned carbon fibers, and a nonwoven fabric….”]
As Per Claim 7, Kato discloses regulating the electric current on the basis of the recorded welding temperature. [Par. 84; “…Although there are no limitations on the control of the quantity of electricity, examples of the control include a method in which a constant current flows for a certain time period, a method in which current application is conducted so as to result in a certain quantity of electric power, and the like…”]; and 
recording the welding temperature. [Par. 99; “…The fibers and the resin were held at a temperature of 250.degree. C. for 10 minutes…”; the reference clearly discloses holding a specific temperature of a period of time, in which, the temperature would have had to been recorded.]
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2015/0013898) in view of Needham (US 5571435) in further view of Juret (US 6177649) 
As Per Claim 8, Kato discloses all limitations of the invention except where the welding temperature is recorded by a thermographic camera.
Juret, much like Kato, pertains to a method and apparatus for welding two articles together. [abstract] 
Juret discloses the welding temperature is recorded by a thermographic camera. [Claim 1; “…a camera for thermographically monitoring the welding being carried out…”] 
Juret discloses the benefits of the thermographic camera in that allows a user to monitor the quality of the weld. [Col. 1, Lines 24-28] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the resistance welding apparatus as taught by Kato in view of the thermographic camera as taught by Juret to further include the welding temperature is recorded by a thermographic camera to monitor the quality of the weld. [Col. 1, Lines 24-28]
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2015/0013898) in view of Needham (US 5571435) in further view of Haq (US 2016/0284449)
As Per Claim 9, Kato discloses all limitations of the invention except where the welding temperature is recorded by a temperature sensor integrated into the fiber-composite components.
Haq, much like Kato, pertains to bonded structural joints using carbon fiber reinforced polymers. [Par. 10; “…The substrate can either be any metal material (e.g., aluminum, steel, magnesium, etc.), any composite material (e.g., carbon fiber-reinforced polymer (CFRP), glass fiber-reinforced polymer (GRFP)), any hybrid material (e.g., multi-materials), or otherwise….”]
Haq discloses the temperature is recorded by a temperature sensor integrated into the fiber-composite components. [Par. 87; “…Prior to activation of induction heating in the adhesive composition, 
Haq discloses the benefits of the temperature sensor in that temperature fluctuations within the region can be accurately measured. [Par. 87] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the fiber-composite components as taught by Kato in view of the temperature sensor as taught by Haq to further include the welding temperature is recorded by a temperature sensor integrated into the fiber-composite components to accurately measure temperature fluctuations within the region. [Par. 87]
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2015/0013898) in view of Needham (US 5571435) in further view of Coxon (US 2015/0266268)
As Per Claim 10, Kato discloses all limitations of the invention except where the welding temperature corresponds at least to a melting point of polyetheretherketone.
Coxon, much like Kato, pertains to fabrication of composite structures. [abstract] 
Coxon discloses the welding temperature corresponds at least to a melting point of polyetheretherketone. [par. 34; “…the stitch material may comprise a thermoplastic resin such as, without limitation, PEI (polyetherimide) PPS (polyphenylene sulphide), PES (polyethersulfone), PEEK ( polyetheretherketone), PEKK ( polyetheretherketone), and PEKK-FC (polyetherketoneketone-fc grade), which has a relatively low melt temperature that is within the range of temperatures required to cure the matrix resin. For example, where the matrix resin is an epoxy that cures at approximately 180.degree. C., the stitch material may comprise a thermoplastic resin having a low melt temperature in the range of 150.degree. C….”] 
Coxon discloses the benefits of polyetheretherketone in that due to its melting temperature can cure the matrix resin. [Par. 41]

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2015/0013898) in view of Needham (US 5571435) in further view of Asp (Realisation of Structural Battery Composite Materials; July 2015)
As Per Claim 11, Kato and Needham disclose all limitations of the invention except where the conductive fibers used have a polymer-electrolyte coating as the electrically insulating coating.
Asp, much like Kato and Needham, pertains to the manufacturing of composite materials. [abstract] 
Asp discloses the conductive fibers used have a polymer-electrolyte coating as the electrically insulating coating. [Section 3.1 ; “…The carbon fibres are electrocoated with a thin sheath of solid polymer electrolyte as described by Leijonmarck et al. [15]…”]
Asp discloses the benefits of the polymer electrolyte coating in that it helps achieve high mechanical performance, power and energy densities for composite materials. [Section 2.2.] 
Therefore, it would have been obvious to modify the coating as taught by Kato and Needham in view of the coating as taught by Asp to further include the conductive fibers used have a polymer-electrolyte coating as electrically insulating coating to promote high mechanical performance, power and energy densities for composite materials. [Section 2.2.]
Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered. 
Applicant asserts that Fig. 2, #3 is clearly stated as being electrodes and not composite material components. 

As required by the claim limitations, Kato discloses arranging conductive fibers [Fig. 2, #4; Par. 16; “…a protrusion part having a shape of a projection is formed on a joining portion of the composite materials including a thermoplastic resin and carbon fibers…”; as detailed further in the claim limitation, applicant defines “conductive fibers” as being carbon fibers] within a jointing region of the two fiber-composite components [Fig. 2, #1 and 1’] 
The reference clearly discloses that the protrusion portion (4) contains the same materials from that of the composite materials, including the carbon fibers (conductive fibers) (Par. 16 “…a protrusion part having a shape of a projection is formed on a joining portion of the composite materials including a thermoplastic resin and carbon fibers…”), which said protrusion portion (4; conductive fibers) are arranged between the composite materials (1 & 1’). 
Moreover, the reference also clearly discloses that hardening the jointing region to bond the two fiber-composite components [Fig. 2, #1 & #1’] by way of the jointing region to give the fiber-composite structure. [Par. 79; “…Thereafter, the current application is stopped, and the composite materials are kept being pressed until the joined portion cools sufficiently. The thermoplastic resins are solidified and the protrusion part has become substantially flat. Thus, a shaped product (joint body) in which the composite materials A and B are joined to each other is obtained…”]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABARAHAM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMAD ABDEL-RAHMAN/               Examiner, Art Unit 3761 

/ERIN E MCGRATH/Primary Examiner, Art Unit 3761